[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         NOVEMBER 29, 2006
                             No. 05-16705                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 03-00056-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

JEFFERY ALAN READON,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________


                           (November 29, 2006)


Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Jeffery Alan Readon appeals his 151-month sentences for conspiracy to

possess with intent to distribute 500 grams or more of cocaine, in violation of 21

U.S.C. §§ 846, 841(b)(1)(B); possession with intent to distribute 5 grams or more

of “crack” cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B); and

possession with intent to distribute 500 grams or more of “crack” cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B). Readon asserts his sentence is

unreasonable because the district court failed to consider the sentencing disparity

between crack and powder cocaine offenses. We conclude Readon’s sentence is

reasonable, and affirm.

      Sentences imposed under an advisory Guidelines system are reviewed for

reasonableness. United States v. Booker, 125 S. Ct. 738, 765 (2005). The district

court must first correctly calculate the defendant’s Guidelines range, then, using

the 18 U.S.C. § 3553(a) sentencing factors, the court may impose a more severe or

lenient sentence as long as it is reasonable. United States v. Crawford, 407 F.3d

1174, 1179 (11th Cir. 2005). The § 3553(a) factors include the available

sentences, the applicable Guidelines range, the nature and circumstances of the

offense and the defendant’s history and characteristics, and the need for the

sentence to reflect the seriousness of the offense, promote respect for the law, and

provide just punishment for the offense. 18 U.S.C. § 3553(a); United States v.



                                          2
Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005). “Congress’s decision to punish

crack cocaine offenders more severely than powder cocaine offenders is plainly a

policy decision.” United States v. Williams, 456 F.3d 1353, 1367 (11th Cir. 2006).

As “[f]ederal courts are not at liberty to supplant this policy decision,” the district

court may not consider the disparity between crack and powder cocaine in its

consideration of 18 U.S.C. § 3553(a). Id.

      Readon does not contest the district court’s calculation of his Guidelines

range, but only argues the district court failed to appreciate its ability to sentence

him below that range. The district court specifically stated the Guidelines were

advisory. Further, it expressly considered the factors Readon asserted as

mitigating evidence. The court’s explanation for Readon’s sentence, which was

within the applicable Guidelines range, evidenced its consideration of § 3553(a)

factors, including the nature and circumstances of the offense, the seriousness of

the offense, just punishment, and the history and characteristics of the defendant.

The district court correctly refused to consider the disparity in sentences between

crack and powder cocaine offenses in determining whether Readon’s sentence was

reasonable, as the crack and powder cocaine disparity is an impermissible




                                            3
sentencing factor. See Williams, 456 F.3d at 1367. We conclude that Readon’s

sentence is reasonable.

      AFFIRMED.




                                       4